UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 0-15641 California First National Bancorp (Exact name of registrant as specified in charter) California 33-0964185 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 18201 Von Karman, Suite 800 Irvine, California 92612 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (949) 255-0500 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities andExchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filero Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yeso No þ The number of shares outstanding of the Registrant’s Common Stock, par value $.01 per share, as of November 5, 2012 was 10,447,227. CALIFORNIA FIRST NATIONAL BANCORP INDEX PART I. FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements Consolidated Balance Sheets - September 30, 2012 and June 30, 2012 3 Consolidated Statements of Earnings - Three months ended September 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income - Three months ended September 30, 2012 and 2011 5 Consolidated Statements of Cash Flows – Three months ended September 30, 2012 and 2011 6 Consolidated Statement of Stockholders’ Equity – Three months ended September 30, 2012 and 2011 7 Notes to Consolidated Financial Statements 8-16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24-25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 26 Signature 27 FORWARD-LOOKING STATEMENTS This Form 10-Q contains forward-looking statements. Forward-looking statements include, among other things, the information concerning our possible future consolidated results of operations, business and growth strategies, financing plans, our competitive position and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by forward-looking words such as “anticipate”, “believe”, “could”, “estimate”, “expect”, “intend”, “plan”, “may”, “should”, “will”, “would”, “project” and similar expressions. These forward-looking statements are based on information currently available to us and are subject to inherent risks and uncertainties, and certain factors could cause actual results to differ materially from those anticipated. Particular uncertainties arise from the behavior of financial markets, including fluctuations in interest rates and securities prices, from unanticipated changes in the risk characteristics of the lease and loan portfolio, the level of defaults and a change in the provision for credit losses, and from numerous other matters of national, regional and global scale, including those of a political, economic, business, competitive or regulatory nature. Forward-looking statements speak only as of the date made. The Company undertakes no obligations to update any forward-looking statements.Management does not undertake toupdate our forward-looking statements to reflect events or circumstances arising after the date on which they are made. 2 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED BALANCE SHEETS (in thousands, except for share amounts) September 30, June 30, (Unaudited) ASSETS Cash and due from banks $ $ Investments Securities available-for-sale Receivables Property acquired for transactions in process Leases and loans: Net investment in leases Commercial loans Allowance for credit losses ) ) Net investment in leases and loans Net property on operating leases Income taxes receivable Other assets Discounted lease rentals assigned to lenders $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Accounts payable $ $ Accrued liabilities Demand and savings deposits Time certificates of deposit Lease deposits Non-recourse debt Deferred income taxes, net Commitments and contingencies Stockholders' equity: Preferred stock; 2,500,000 shares authorized; none issued - - Common stock; $.01 par value; 20,000,000 shares authorized; 10,447,227 (September 2012) and 10,433,684 (June 2012) issued and outstanding Additional paid in capital Retained earnings Accumulated other comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (in thousands, except for per share amounts) Three Months Ended September 30, Direct finance and loan income $ $ Investment interest income Total direct finance, loan and interest income Interest expense Deposits Borrowings - 53 Net direct finance, loan and interest income Provision for credit losses - Net direct finance, loan and interest income after provision for credit losses Non-interest income Operating and sales-type lease income Gain on sale of leases, loans and leased property Other fee income Total non-interest income Non-interest expenses Compensation and employee benefits Occupancy Professional services Other general and administrative Total non-interest expenses Earnings before income taxes Income taxes Net earnings $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends declared per common share outstanding $
